United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2175
                                   ___________

Pilot Travel Centers, LLC,          *
                                    *
           Appellee,                *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Eastern District of Arkansas.
Highland Development Corporation,   *
                                    * [UNPUBLISHED]
           Appellant.               *
                               ___________

                             Submitted: May 26, 2006
                                Filed: June 2, 2006
                                 ___________

Before MURPHY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Highland Development Corp. appeals from the district court’s1 adverse grant
of summary judgment requiring specific performance of a purchase option under a
lease agreement between Highland Development Corp. and Pilot Travel Centers LLC.

      Reviewing de novo both the district court’s construction of the lease and the
court’s interpretation of applicable Arkansas law, see Sligo, Inc. v. Nevois, 84 F.3d
1014, 1019 (8th Cir. 1996) (standards of review), we agree with the district court’s

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
conclusion that Pilot Travel Centers LLC gave timely and effective notice of its intent
to exercise the purchase option under the lease agreement. Accordingly, the
judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-